COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                 ORDER ON FURTHER MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Houstoun, Woodard, Eason, Gentle, Tomforde and Anderson, Inc.
                          d/b/a Insurance Alliance v. Escalante’s Comida Fina, Inc.

Appellate case numbers: 01-11-00746-CV

Trial court case number: 2009-52295

Trial court:              215th District Court of Harris County

       Appellee’s Further Motion for En Banc Reconsideration is DENIED.


       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                   Acting for the Court


Date: September 16, 2014

The en banc court consists of: Justices Jennings, Keyes, Higley, Bland, Sharp, Massengale, and
Brown.

Justices Massengale and Brown voted to grant en banc reconsideration.

Chief Justice Radack and Justice Huddle are not participating.